 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6

 7    RAYMOND STEVENSON,
                                                     NO: 2:18-CV-0315-TOR
 8                               Plaintiff,
                                                     ORDER GRANTING STIPULATED
 9          v.                                       MOTION TO DISMISS

10    EQUIFAX INFORMATION
      SERVICES, LLC,
11
                                 Defendant.
12

13

14        BEFORE THE COURT is the parties’ Stipulated Motion to Dismiss (ECF

15   No. 18). The parties have stipulated that all the claims “between and among them

16   in this action have been resolved” and, pursuant to Federal Rule of Civil Procedure

17   41(a)(1)(A)(ii), request the Court dismiss the case with prejudice and without an

18   award of costs or attorney’s fees to either party.

19   //

20   //



     ORDER GRANTING STIPULATED MOTION TO DISMISS ~ 1
 1   ACCORDINGLY, IT IS HEREBY ORDERED:

 2         Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii) and the parties’ stipulation, any

 3   and all claims against the Defendant are hereby DISMISSED with prejudice and

 4   without an award of costs or attorney’s fees to either party.

 5         The District Court Executive is hereby directed to enter this Order, enter

 6   judgment, furnish copies to counsel, and CLOSE the file.

 7         DATED July 17, 2019.

 8

 9
                                     THOMAS O. RICE
10                            Chief United States District Judge

11

12

13

14

15

16

17

18

19

20



     ORDER GRANTING STIPULATED MOTION TO DISMISS ~ 2
